Appellate Case: 21-2153     Document: 010110690006       Date Filed: 05/27/2022   Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           May 27, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-2153
                                                   (D.C. No. 2:21-CR-00940-MIS-1)
  ISRAEL NAVA-ORTEGA                                           (D.N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________

       United States Border Patrol (“USBP”) agents arrested Israel Nava-Ortega

 (“Defendant”) in May 2021 at a USBP checkpoint in Doña Ana County north of Las

 Cruces, New Mexico. Defendant subsequently pleaded guilty to one count of illegal

 reentry by a removed alien previously convicted of a felony, in violation of 8 U.S.C.

 § 1326(a)(1)–(2), (b)(2). The district court sentenced Defendant to 46 months’




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of this
 appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-2153     Document: 010110690006        Date Filed: 05/27/2022      Page: 2



 imprisonment, followed by a two–year term of unsupervised release. Defendant timely

 appeals. We exercise jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291.

        Defendant’s counsel filed an Anders brief and a motion to withdraw as counsel

 to which neither Defendant nor the government responded. See generally Anders v.

 California, 386 U.S. 738 (1967). “We therefore base our conclusion in this case on

 counsel’s brief and our own careful review of the record.” United States v. Vasquez-

 Reyes, 353 F. App’x 129, 131 (10th Cir. 2009) (unpublished). For the reasons stated

 below, we conclude that the record in this case does not provide a nonfrivolous basis

 for appeal.    Accordingly, we grant counsel’s motion to withdraw and dismiss

 Defendant’s appeal.

        Under Anders, “counsel [may] request permission to withdraw [from an appeal]

 where counsel conscientiously examines a case and determines that any appeal would

 be wholly frivolous.” United States v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005)

 (citing Anders, 386 U.S. at 744). This process requires counsel to:

        [S]ubmit a brief to the client and the appellate court indicating any
        potential appealable issues based on the record. The client may then
        choose to submit arguments to the court. The [c]ourt must then conduct a
        full examination of the record to determine whether defendant’s claims
        are wholly frivolous. If the court concludes after such an examination that
        the appeal is frivolous, it may grant counsel’s motion to withdraw and
        may dismiss the appeal.

 Id. (citing Anders, 386 U.S. at 744) (internal citations omitted).

        Counsel’s Anders brief raises only issues of procedural and substantive

 reasonableness as to Defendant’s sentencing. When reviewing any sentence, we “must

 first ensure that the district court committed no significant procedural error . . . . then

                                             2
Appellate Case: 21-2153     Document: 010110690006        Date Filed: 05/27/2022     Page: 3



 consider the substantive reasonableness of the sentence imposed under an abuse-of-

 discretion standard.” Gall v. United States, 552 U.S. 38, 51 (2007). Thus, we will first

 address whether the district court procedurally erred when sentencing Defendant.

        As defendant’s counsel recognizes, defendant did not raise a procedural

 challenge during sentencing. Accordingly, we review for plain error. See United

 States v. Lopez-Flores, 444 F.3d 1218, 1221 (10th Cir. 2006). Plain error occurs where

 there is “(1) error, (2) that is plain, (3) which affects substantial rights, and (4) which

 seriously affects the fairness, integrity, or public reputation of judicial proceedings.”

 United States v. Romero, 491 F.3d 1173, 1178 (10th Cir. 2007) (citing Lopez-Flores,

 444 F.3d at 1222). When reviewing a sentence for procedural error, we look to see

 “whether the sentencing court committed any error in calculating or explaining the

 sentence.” United States v. Alapizco-Valenzuela, 546 F.3d 1208, 1214 (10th Cir. 2008).

        Here, the district court calculated Defendant’s sentence consistent with the

 presentence report (“PSR”). The PSR determined Defendant’s base offense level as 8

 under U.S.S.G. § 2L1.2(a). The PSR increased Defendant’s base offense level by 14

 levels to an adjusted offense level of 22. See id. § 2L1.2(b)(1)(A), (3)(A). Defendant

 then received a three-level reduction for acceptance of responsibility of the offense

 under U.S.S.G. § 3E1.1(a)–(b). Thus, the PSR determined Defendant’s total offense

 level was 19.

        The PSR considered Defendant’s previous criminal convictions and calculated

 his criminal history score as 9. This score was based on three criminal history points

 for a 2003 New Mexico aggravated burglary conviction, which resulted in a nine-year

                                             3
Appellate Case: 21-2153    Document: 010110690006        Date Filed: 05/27/2022   Page: 4



 prison sentence. U.S.S.G. § 4A1.1(a). The PSR also added 6 points due to Defendant’s

 two prior illegal reentry convictions in 2010 and 2014. Id. Defendant’s total criminal

 history score placed him in criminal history category IV. Accordingly, Defendant’s

 criminal history category of IV coupled with his total offense level, yielded a

 recommended sentencing range of 46–57 months.

       At his sentencing hearing, Defendant requested a sentencing variance to time

 served. The district court adopted the PSR’s factual findings, calculated the sentencing

 guidelines, and considered his variance request before sentencing Defendant to 46

 months’ imprisonment. Defendant did not object to either the PSR or his sentence.

        The district court used the correctly calculated PSR and considered the 18

 U.S.C. § 3553(a) factors when imposing Defendant’s sentence. Additionally, the

 district court explained that it would impose a sentence within the guideline range as

 defendant’s request for a variance to time served was not compelling. After careful

 review of the record, we conclude that the district court committed no error when

 sentencing Defendant.     As such, the sentence imposed by the district court is

 procedurally reasonable, and any challenge to it would be wholly frivolous.

       Next, we turn to the substantive reasonableness of the sentence. Substantive

 reasonableness is based on “whether the length of the sentence is reasonable given all

 the circumstances of the case in light of the factors set forth in 18 U.S.C. § 3553(a).”

 Alapizco-Valenzuela, 546 F.3d at 1215 (quoting United States v. Conlan, 500 F.3d

 1167, 1169 (10th Cir. 2007)).



                                            4
Appellate Case: 21-2153    Document: 010110690006         Date Filed: 05/27/2022    Page: 5



       We have consistently held that if “the district court correctly determined the

 relevant Guidelines range, and if the defendant was subsequently sentenced . . . within

 that range, then the sentence is entitled to a rebuttable presumption of reasonableness

 on appeal.” United States v. Kristl, 437 F.3d 1050, 1054 (10th Cir. 2006). Because the

 district court sentenced Defendant within the statutorily permitted range, and within

 the relevant Guidelines range, we presume the sentence to be substantively reasonable.

 See Alapizco-Valenzuela, 546 F.3d at 1215 (citing United States v. Sells, 541 F.3d

 1227, 1237 (10th Cir. 2008); Kristl, 473 F.3d at 1055).

       Defendant “may rebut this presumption by showing that his sentence is

 unreasonable in light of the sentencing factors delineated in [§ 3553(a)].” Id. The

 district court considered the nature and circumstances of Defendant’s violation along

 with his traumatic childhood and imposed the shortest sentence within the guidelines.

 Because this sentence is within the guideline range, and the court utilized its discretion

 in favor of Defendant, we see nothing in the record that constitutes an abuse-of-

 discretion.   As such, the presumption of reasonableness to his sentence remains.

 Accordingly, we conclude that any challenge to the substantive reasonableness of

 Defendant’s sentence would be wholly frivolous.




                                             5
Appellate Case: 21-2153   Document: 010110690006    Date Filed: 05/27/2022   Page: 6



       For the reasons stated herein, counsel’s motion to withdraw is GRANTED and

 this appeal is DISMISSED.


                                        Entered for the Court


                                        Bobby R. Baldock
                                        Circuit Judge




                                        6